Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I claims 1, 2, 8-9, 11-13 and 15-17 and election of sugars for claim 26 and 5-hydroxymethylfurfural (HMF) for claim 29 as species in Group III, in the reply filed on 24 March 2022 is acknowledged.  The traversal is on the ground(s) that Baynes teaches ionic polymers having acidic and ionic monomers. Baynes includes these groups as mere sidechains of the polymer backbone as shown in Fig. 1.  They are not incorporated into the backbone as in instant formula I. Baynes’ formula is structurally different from instant formula I. The ionic liquids of Varanasi do not utilize polymers at all, nor does it teach or suggest any of the presently claimed structures or how they could be made. For these reasons the requirement for restriction should be withdrawn. 
Applicant’s arguments are found to be persuasive. The election/restriction requirement is withdrawn. Groups II and III are rejoined with Group I and Claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 (03/24/2022) are examined.

Priority
This application is a 371 of PCT/IB2018/057206 filed 09/19/2018, which is a continuation of PCT/IB2017/055670 filed 09/19/2017. The certified copies of the priority documents have been filed in the instant application. 
The parent application PCT/IB2017/055670 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 of this application. Priority date accorded is 09/09/2017.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites CF3SO3- and trifluoromethanesulfonate for X-, which are the same. One of them may be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, one of the definitions for R1-R7 is CH3-(CH2)p-O-(CH2)q-CH3. This substitution as recited is not possible due to valence requirements for the end carbon at the point of attachment. Does applicant intend both the end carbons to be -CH2? A is defined as an acidic group and one of the substitutions for A is H. If the linker L is optional and is not present, then A, if it is H, will be directly attached to the carbon in formulas II-IV. In this case it is not an acidic group, meaning that this H cannot be removed or ionize as an H+. Clarification is needed. This also applies to claims 2 and 8-9.
Claim 29 recites derivatives of HMF. The metes and bounds as to what all are encompassed by derivatives of HMF is unclear. Page 23, line 31 through page 24, line1, gives some examples of HMF derivatives. However, the term ‘derivatives’ is broad and is seen to include several derivatives in addition to the examples provided in the specification.
Claim 30 recites ‘appropriate water or organic solvent’. It is not clear what applicant intends by appropriate water. Does applicant intend water or an appropriate organic solvent? Also, regarding heating in part i) of the claim, the recitation ‘during appropriate time’ should be reworded as ‘for an appropriate time’.
Claims 35-36 recite ‘selected from the group comprising’. The proper Markush language ‘selected for the group consisting of’ should recited. ‘Comprising’ is open-ended and indicates something other than the components recited is also present, in which case it is unclear as to what else is intended.
Claims 11-13, 15-17, 22-23 and 26-28 which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59).
Pourjavadi et al teaches an ionic polymer, poly(1-viny-3-)3-sulfopropyl)imidazolium hydrogen sulfate (polySIL; page 56, para 2.3). This is obtained by polymerizing the two monomers shown in Scheme 1. The first monomer on the top right of Scheme 1 meets the limitation of formula II in claim 1 for Z3+ imidazolium moiety, L is absent, m is 3 and A is SO3H. The monomer on the bottom right of Scheme 1 meets the limitation of the monomer of formula I in claim 1 for Z1+ = Z2+ = imidazolium moiety, z is 0 and n is 4. Both monomers have HSO4- as the counter ion which meets the limitation of X- in claim 1. Therefore, the above ionic polymer obtained by polymerizing the two monomers meets the ionic polymer of claim 1.
Since L is absent it meets the limitation of claim 8. The monomer on the bottom right of Scheme 1 meets the limitation of claim 11 since both Z1+ and Z2+ are imidazolium moiety (Z1+ and Z2+ are the same). 
Therefore, Pourjavadi et al anticipates claims 1, 8 and 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-9, 11-13, 15-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59) in view of Hirano et al (US 2002/0028887 A1).
The teachings of Pourjavadi et al are set forth above. Poorjavadi does not teach an ionic polymer consisting of a first monomer of formula I or one consisting of monomer of formula I and at least one second monomer selected from formulas II-IV having some of the structural limitations for Z1, Z2, Z3, X-, L, A, m, n, z and w as in claims 1-2, 9,11-13, 15-16 and the network, solid support and membrane as in claims 17, 22 and 23. However, Pourjavadi’s monomer and polymer read on the structural formulas recited in for Z1-Z3 (imidazolium), the sulfonyl group, X-, A in claim 1, imidazolium and sulfonyl in claims 2 and 13, imidazolium moiety as in claims 15-16 and without the substitution L as in claim 9.
Hirano et al teaches ionic polymers which have the structural features recited in instant claims 1-2, 13 and 15-17 (see entire document). Several anions are also present including the ones recited in claims 1-2 for A, and claims 9 and 12 (para 0053). The polymers are crosslinked, which indicates that it is a network (as in claim 17; paras 0018-0022). The polymers can be used as membranes (para 0154, 0157; as in claim 23). Since they can also be used as resins for various purposes it is obvious to make a solid support incorporating the polymers (para 0157; as in claim 22).
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, polymers having the claimed monomeric units and substitutions are known (Pourjavadi and Hirano). Hirano also teaches ionic polymers having various other substitutions as claimed. Thus, it is obvious to arrive at the claimed ionic polymers in view of the combined teachings of the prior art. In view of the teachings of Pourjavadi and Hirano, one of ordinary skill in the art would find it obvious to make the ionic polymers having the substitutions in claims 1-3, 8-9, 11-15 and the ionic polymers as in claim 16.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to make the claimed ionic polymers in order to look for polymers that are efficient in applications taught in the prior art. The polymers having the claimed substitutions provide for high loading and are useful in large scale synthesis in an ecologically green procedure (Pourjavadi-Conclusion). 

Claims 26-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59) in view of Hirano et al (US 2002/0028887 A1) and further in view of Baynes et al (US 2016/0032038 A1) and DeLong et al (US 8,575,374).
The teachings of Pourjavadi and Hirano are set forth above. From the teachings of both references the artisan will recognize that ionic polymers wherein the heterocyclic groups like imidazolium, etc. are part of the polymeric backbone as claimed are known in the art and other structurally related polymers can also be made. According to Hirano, these types of polymers have excellent catalytic activity (para 0017). Pourjavadi also teaches that its ionic polymers are useful as catalysts. However, both do not teach the use of the ionic polymers in the methods of production of chemicals from biomass as in claims 26-30 and 35-36.
Baynes et al teaches polymeric ionic salts having imidazolium cation and anions and other substitutions. A basic backbone wherein the imidazolium moiety is present (as in the ionic polymer used in the claimed methods) is also suggested (Fig. 7C). According to Baynes, there is ongoing need for new and efficient catalysts for processing biomass (paras 0003-0005) and that its polymers can be used to hydrolyze cellulose and hemicellulose to sugars (para 0006). From this teaching of Baynes one of ordinary skill in the art will recognize that the ionic polymers of Pourjavadi and Hirano, wherein the substitutions like imidazolium and other similar moieties which are part of the polymer backbone and having the counter ions as claimed can be used as catalysts for the conversion of biomass into chemicals like sugar as in claims 26, 28 and 29.
The biomass can be cellulose, lignocellulose, etc. (paras 0386-0388; as in claims 35-36). In the method of producing one or more fine chemicals from biomass, the biomass may be pretreated (paras 0394-0424; as in steps a and c in claims 28 and 29). The cellulosic material is contacted with the polymeric catalyst under conditions to hydrolyze it in to sugars (paras 463-474; sugars including C5-C6 sugars as in claims 26 and 29). The contact can also be done in the presence of a solvent and the process conditions like pH, time of contact and temperature can be adjusted (paras 0426-0452; steps d-e in claims 26 and 29 and limitations of claims 27 and 30). The reaction mixture can be mixed with water to get a solid biomass phase and a liquid phase containing the sugars and the sugars can be isolated form the liquid phase (para 0457; steps f-g in claims 26 and 29).
According to DeLong, ionic liquids have been used for conversion of cellulosic materials to sugars. The reducing sugars are degraded further in to hydroxymethylfurfural and furfural (col. 4, line 54 through col. 5, line 5; method of producing furfural and hydroxymethylfurfural as in claim 29). Even though DeLong does not teach the use of an ionic polymer as recited in the instant process, one of ordinary skill in the art, in view of the teachings of DeLong and Baynes, will recognize that the ionic polymers as taught by Pourjavadi and Hirano, which have the claimed substitutions like imidazolium as part of the backbone and the counter ions as claimed can be used as catalysts with a reasonable expectation of success in a method of producing the fine chemicals as in claims 26-30 and 35-36. In view of the teachings of the prior art (Baynes), it would be obvious to the artisan to contact the first solid phase that includes the residual material with the same catalyst or a different catalyst and further degrade it to produce a second solid phase and second liquid phase and isolating the second liquid phase and recovering C6 oligomer and monomer sugars and/or HMF and or humins as in steps h-k in claim 29. Recycling the residual biomass is also suggested by Baynes (paras 485-491). It would be obvious to the artisan to use the network comprising the ionic polymer or the solid support or the membrane containing the ionic polymers as in claim 17, 22 and 23 in the methods of claims 26 and 29 since that artisan would have a reasonable expectation that they will also perform the same catalytic function as the ionic polymers themselves used individually.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (A), (B) and (G) above is seen to be applicable here since based on the prior art teachings, ionic polymers having the claimed monomeric units and substitutions are known (Pourjavadi and Hirano). Hirano also teaches ionic polymers having various other substitutions as claimed. Ionic liquids having the claimed cations and anions have been known in the art to be used as catalysts to convert biomass into sugars, HMF and furfural. Thus, it is obvious to arrive at the claimed method of producing fine chemicals using ionic polymers having the same components as in the individual ionic liquids in view of the combined teachings of the prior art. 
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. One of ordinary skill in the art would be motivated to use the claimed ionic polymers in a method of making fine chemical since Baynes teaches that ionic polymers serve as new catalysts that can efficiently generate sugars and sugar-containing products from biomass on a commercially viable scale (paras 0005-006).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,894,851 (‘851) in view of Pourjavadi et al (Journal of Molecular Catalysis A: Chemical, 2012, 365, 55-59) and further in view of Hirano et al (US 2002/0028887 A1), Baynes et al (US 2016/0032038 A1) and DeLong et al (US 8,575,374).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:
Instant Claim 1 is drawn to an ionic polymer containing either monomer of formula I or containing a monomer of formula I and at least one of formulas II-IV. Dependent claims 2, 8-9, 11-13, 15-17 and 22-23 recite limitations drawn to specific cations, anions, carboxyl groups, monomers, specific ionic polymers, and a network, solid support and membrane containing the ionic polymers of claim 1. Claims 26-30 and 35-36 are drawn to a method of producing fine chemicals from biomass via contact of the biomass with the ionic polymers.
Claims 1-6 of ‘851 are drawn to an ionic polymer which has a cation in the back bone. The cations, anions and other substitutions overlap with those recited in instant claims 1-2, 8-9, 11-13, 15-17. Claims 5-6 of ‘851 are drawn to a solid support and membrane comprising the ionic polymers, which overlap with instant claims 17, 22 and 23. Claims 7-15 are drawn to a method of producing chemicals via contact of biomass with the ionic polymers using process steps as in instant claims 26-30 and 35-36.
Claims 1-15 of ‘851 differ from the instant claims in that the instant claims employ an ionic polymer which can have more than one cationic moiety in the backbone of the polymer whereas the polymer of ‘851 has a single cationic moiety. 
From the teachings of the secondary references as set forth above, it can be seen that ionic polymers having more than one cationic moiety in the backbone including the various substitutions can be made and used in the method of making fine chemicals from biomass.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the instant invention that the ionic polymers of ‘851 could be modified to include more than one cationic moiety and also include addition al substitutions in order to arrive at the claimed ionic polymers and use them in the method of making fine chemicals as instantly claimed.
  In the instant case ‘851 teaches substitutions used in the ionic polymers and the method of using them for making chemicals from biomass using the steps applicant claims.  Although the claims of '851 employ an ionic polymer having a single cationic moiety, one of ordinary skill in the art would readily recognize that the scheme taught by '851 could be modified in view of the secondary references to make the instant polymers and employ them in the same method of making fine chemicals from biomass with a reasonable expectation of success.  The use of known substitutions in polymers taught in the prior art and use them as catalysts in the same type of reactions is not seen to render the instantly claimed products and method of use unobvious over the art.  Once the general scheme has been shown to be old, the burden is on the applicant to present reason or authority for believing that a modification of the polymer with structurally similar moieties and additional substitutions would alter the nature of the product and thus the unobviousness of the method of making and using it.


Conclusion
1. Pending claims 1-2, 8-9, 11-13, 15-17, 22-23, 26-30 and 35-36 are rejected.
2. Claims 3-7, 10, 14, 18-21, 24-25 and 31-34 have been canceled.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623